884 N.E.2d 159 (2008)
Jerri BLOUNT, Petitioner,
v.
Joseph STROUD, Individually, et al, etc., Respondents.
No. 105577.
Supreme Court of Illinois.
April 4, 2008.

ORDER
This cause coming to be heard on the motion of the petitioner, an objection paying been filed by the respondents, and the court being fully advised in the premises.
IT IS ORDERED that the motion for leave to file a motion for reconsideration of the order of January 30, 2008, 226 Ill.2d 612, 317 Ill.Dec. 502, 882 N.E.2d 76, denying *160 the petition for leave to appeal is allowed. The motion for reconsideration is allowed. This court's order of January 30, 2008, denying the petition for leave to appeal is vacated. The petition for leave to appeal is allowed.
Order entered by the Court.